DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed January 21, 2022 in which claims 1, 6, 8, 13, 15, and 20 have been amended. Claim objections are withdrawn in view of the amendments. Thus, claims 1-20 are pending in the application.  
			   Claim Rejections - 35 USC § 101
 2. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent system Claim 15 as the claim that represents the claimed invention for analysis and is similar to independent claims 1 and 8.  
Claim 15 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: responsive to a transaction request initiated by a user, determining whether accumulated data corresponding to the user is stored in a first blockchain node of a blockchain network, wherein the accumulated data indicates whether the transaction request comprises a suspicious transaction; in response to determining that the accumulated data is not stored in the first blockchain node, broadcasting a data query request to a plurality of blockchain nodes of the blockchain network other than the first blockchain node, wherein the data query request comprises user information of the user; receiving one or more pieces of transaction link data from the plurality of blockchain nodes of the blockchain network other than the first blockchain node, wherein each of the one or more pieces of transaction link data comprises link data of transaction data that corresponds to the user information and that is associated with one of the plurality of blockchain nodes of the blockchain network other than the first blockchain node, and wherein each of the one or more pieces of transaction link data comprises the user information of the user; generating a hash value of the user information of the user that is included in the one or more pieces of transaction link blockchain node; and determining, based on the generated accumulated data, whether the transaction request comprises a suspicious transaction. The claims are drawn to data sharing methods. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental economic principles or practices (Analyzing risks of the transaction request to determine if the transaction is suspicious is a way of mitigating the risk and mitigating the risk is a Fundamental economic practice), and Commercial or legal interactions (transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction). The claim also recites computers, computer memory devices, machine-readable media, blockchain node and the blockchain network. That is, other than, computers, computer memory devices, machine-readable media, blockchain node and the blockchain network, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 15 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of computers, computer memory devices, machine-readable media, blockchain node and the blockchain network result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of computers, computer memory devices, machine-readable media, blockchain node and the blockchain network to be generic computer elements (see [00159-00162]). A machine-readable media is doing its’ basic function of storing data. A blockchain node and the blockchain network are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of computers, computer memory devices, machine-readable media, blockchain node and the blockchain network are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 15 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computers, computer memory devices, machine-readable media, blockchain node and the blockchain network are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 15 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 8 and hence the claims 1 and 8 are rejected on similar grounds as claim 15.
Dependent claims 2-7, 9-14 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2, 9 and 16, the steps, “wherein the link data of transaction data that is stored in one of the plurality of blockchain nodes of the blockchain network indicates a relationship between transaction data associated with the one of the plurality of blockchain nodes”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 3, 10 and 17, the steps, “wherein determining whether the accumulated data corresponding to the user is stored in the first blockchain node of the blockchain network comprises: determining, using a first smart contract, whether the accumulated data corresponding to the user is stored in the first blockchain node of the blockchain network”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A smart contract, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Further, the additional component of a smart contract is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claims 4, 11 and 18, the steps, “wherein retrieving, based at least on the one or more pieces of transaction link data and according to the predetermined rule, the accumulated data corresponding to the user comprises: retrieving, using a second smart contract, the accumulated data corresponding to the user based at least on the one or more pieces of transaction link data”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A smart contract, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Further, the additional component of a smart contract is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claims 5, 12 and 19, the steps, “wherein the user information of the user comprises an identifier of the user; and retrieving, based at least on the one or more pieces of transaction link data and according to the predetermined rule, the accumulated data corresponding to the user comprises: obtaining the identifier of the user from the one or more pieces of transaction link data; and retrieving the accumulated data corresponding to the user from the one or more pieces of transaction link data based on the identifier of the user”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 6, 13 and 20, the steps, “generating block data based on the generated accumulated data, wherein the block data comprises a block header for storing an identifier of the block data, and a block body for storing the retrieved accumulated data; and recording the block data to a blockchain stored in the blockchain network”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 7 and 14, the steps, “generating a contribution identifier corresponding to each blockchain node of the blockchain network, wherein the contribution identifier indicates a degree of contributions of the blockchain node to the blockchain network”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al., U.S. Patent Application Publication Number (2020/0160340 A1) in view of Hosp et al., U.S. Patent Application Publication Number (2014/0081844 A1) and further in view of Kavali et al., U.S. Patent Application Publication Number (2020/0380520 A1).
Regarding Claim 1,     
Walters teaches a computer-implemented method, comprising:
responsive to a transaction request initiated by a user, determining, by a data sharing apparatus, whether accumulated data corresponding to the user is stored in a first blockchain node of a blockchain network, wherein the accumulated data indicates whether the transaction request comprises a suspicious transaction (See at least [0003-0004],  [0087-0088], [0090], “Data relating to the mesh network can be received and stored”, “The established node can detect a fraudulent or erroneous transaction and can request the transaction be reversed or reverted”);
in response to determining that the accumulated data is not stored in the first blockchain node, broadcasting, by the data sharing apparatus, a data query request to a plurality of blockchain nodes of the blockchain network other than the first blockchain node, wherein the data query request comprises user information of the user (See at least [0087-0088], [0090], information identifying a user);
generating, by the data sharing apparatus, a hash value of the user information of the user that is included in the one or more pieces of transaction link data (See at least [0086], hash value generated);
determining, by the data sharing apparatus, based on the generated accumulated data, whether the transaction request comprises a suspicious transaction (See at least [0042], [0044], [0062], determination of whether a transaction is fraudulent or unauthorized is equivalent to determining whether the transaction request comprises a suspicious transaction).
However, Walters does not explicitly teach,
receiving, by the data sharing apparatus, one or more pieces of transaction link data from the plurality of blockchain nodes of the blockchain network other than the first blockchain node, wherein each of the one or more pieces of transaction link data comprises link data of transaction data that corresponds to the user information and that is associated with one of the plurality of blockchain nodes of the blockchain network other than the first blockchain node and wherein each of the one or more pieces of transaction link data comprises the user information of the user; 
generating, by the data sharing apparatus, based at least on the one or more pieces of transaction link data and according to a predetermined rule, the accumulated data corresponding to the user by splicing the one or more pieces of transaction link data based on the user information of the user, wherein the accumulated data comprises the hash value of the user information of the user;
storing, by the data sharing apparatus, generated accumulated data to the first blockchain node;
Hosp, however, teaches,
receiving, by the data sharing apparatus, one or more pieces of transaction link data from the plurality of blockchain nodes of the blockchain network other than the first blockchain node, wherein each of the one or more pieces of transaction link data comprises link data of transaction data that corresponds to the user information and that is associated with one of the plurality of blockchain nodes of the blockchain network other than the first blockchain node and wherein each of the one or more pieces of transaction link data comprises the user information of the user (See at least [0062], [0099], transaction link data);
generating, by the data sharing apparatus, based at least on the one or more pieces of transaction link data and according to a predetermined rule, the accumulated data corresponding to the user by splicing the one or more pieces of transaction link data based on the user information of the user, wherein the accumulated data comprises the hash value of the user information of the user (See at least [0099], [0102], [0111], [0118], “the data sharing platform 1398 provides cardholders control over their financial transaction data and their social media data allowing them, for example, to combine the data into a timeline or other social media visualization structure.” The hash value of the user is already been taught by Walters);
Both Walters and Hosp are in the same technical field of data sharing involving blockchain. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Walters to incorporate the disclosure of Hosp.  The motivation for combining these references would have been to provide the linkage of transactional data to social media data for enhanced security (Hosp, [0007]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Walters and Hosp do not explicitly teach,
storing, by the data sharing apparatus, generated accumulated data to the first blockchain node;
Kavali, however, teaches,
storing, by the data sharing apparatus, generated accumulated data to the first blockchain node (See at least [0069], [0072], [0076], storing);

Walters, Hosp and Kavali are in the same technical field of data sharing involving blockchain. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Walters and Hosp to incorporate the disclosure of Kavali.  The motivation for combining these references would have been to provide the secure transactions via blockchain technology (Kavali, [0070]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2,     
Walters teaches,
wherein the link data of transaction data that is stored in one of the plurality of blockchain nodes of the blockchain network indicates a relationship between transaction data associated with the one of the plurality of blockchain nodes (See at least [0062], “information regarding the transaction can be stored in the localized blockchain maintained within the localized mesh network 100”).
Regarding Claim 3,     
The combination of Walter, Hosp and Kavali teaches the method of claim 1,
In addition, Kavali teaches,
wherein determining whether the accumulated data corresponding to the user is stored in the first blockchain node of the blockchain network comprises: determining, using a first smart contract, whether the accumulated data corresponding to the user is stored in the first blockchain node of the blockchain network (See at least [0069], [0072], [0076], smart contract).
Regarding Claim 4,     
The combination of Walter, Hosp and Kavali teaches the method of claim 1,
In addition, Kavali teaches,
wherein retrieving, based at least on the one or more pieces of transaction link data and according to the predetermined rule, the accumulated data corresponding to the user comprises: retrieving, using a second smart contract, the accumulated data corresponding to the user based at least on the one or more pieces of transaction link data (See at least [0069-0072], [0076], [0130], “analyzing the one or more blockchain transactions to estimate a level of trust for the user”).
Regarding Claim 5,     
The combination of Walter, Hosp and Kavali teaches the method of claim 1,
In addition, Kavali teaches,
wherein the user information of the user comprises an identifier of the user (See at least [0071-0073], identifier of the user)
and retrieving, based at least on the one or more pieces of transaction link data and according to the predetermined rule, the accumulated data corresponding to the user comprises: 
obtaining the identifier of the user from the one or more pieces of transaction link data (See at least [0071-0073], identifier of the user);
retrieving the accumulated data corresponding to the user from the one or more pieces of transaction link data based on the identifier of the user (See at least [0071-0073], [0130], retrieving the accumulated data based on the identifier of the user).
Regarding Claim 6,     
Walters teaches,
generating block data based on the generated accumulated data, wherein the block data comprises a block header for storing an identifier of the block data, and a block body for storing the generated accumulated data (See at least [0086], “blocks may include a header, such as headers 802a-802d, which uniquely identifies each block”);
recording the block data to a blockchain stored in the blockchain network (See at least [0088], “the messages 807 can be considered the records stored”).
Regarding Claims 8 and 15,    
Independent claims 8 and 15 are substantially similar to independent claim 1, and hence rejected on similar grounds. In addition, claims 8 and 15 also recite a non-transitory computer-readable medium which is inherent in the disclosure of Walters.
Regarding Claims 9 and 16,    
Claims 9 and 16 are substantially similar to claim 2 and hence rejected on similar grounds.
Regarding Claims 10 and 17,    
Claims 10 and 17 are substantially similar to claim 3 and hence rejected on similar grounds.
Regarding Claims 11 and 18,    
Claims 11 and 18 are substantially similar to claim 4 and hence rejected on similar grounds.
Regarding Claims 12 and 19,    
Claims 12 and 19 are substantially similar to claim 5 and hence rejected on similar grounds.
Regarding Claims 13 and 20,    
Claims 13 and 20 are substantially similar to claim 6 and hence rejected on similar grounds.
5.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Hosp in view of Kavali and further in view of Ziedan et al., U.S. Patent Application Publication Number (2019/0180308 A1).
Regarding Claim 7,     
The combination of Walters and Hosp teaches the method of claim 1,
However, Walters and Hosp combined do not explicitly teach,
generating a contribution identifier corresponding to each blockchain node of the blockchain network, wherein the contribution identifier indicates a degree of contributions of the blockchain node to the blockchain network. 
Ziedan, however, teaches,
generating a contribution identifier corresponding to each blockchain node of the blockchain network, wherein the contribution identifier indicates a degree of contributions of the blockchain node to the blockchain network (See at least [0031], [0051], “the transmitting device of the processing server may electronically transmit a data message to a node in the blockchain network to add a new blockchain data value for the contribution payment that includes at least the account identifier for the participant, community identifier for the identified social savings community, and the transaction amount of the contribution”).
Regarding Claim 14,    
Claim 14 is substantially similar to claim 7 and hence rejected on similar grounds.

Response to Arguments
6.       Examiner withdraws the claim objections in view of the amendments.
7.       Applicant's arguments filed Jan. 21, 2022 have been fully considered but they are not persuasive due to the following reasons:
8.	Applicant argues that (page 2), “independent claim 1 recites patent-eligible subject matter. Like the claims in DDR Holdings, LLC v. Hotels.com, L.P., the claim addresses a problem - data silo - that specifically arises in computer technology.”
	Applicant’s arguments that the claims are analogous to those found statutory in DDR are not found persuasive. The claims in DDR were rooted in computer technology because they modified the way the internet functioned to address a problem that was created by the invention of the internet. DDR dealt with a problem unique to the Internet whereby owners of one web site did not want to redirect users away to a different web site. The claimed solution in DDR created a hybrid web page incorporating look and feel elements from the host web site with commerce objects from the third-party web site. This feature, which was neither a generic computer function nor a conventional network operation, qualified as an inventive concept. But Applicant’s claims do not address redirecting problems unique to the Internet and do not use hybrid web sites. So DDR has no applicability.
9.	Applicant further argues that (pages 2-3), “in McRo, Inc. v. Bandai Namco Games America Inc., (Fed. Cir. Sept. 13, 2016), the Federal Circuit found that the claims were directed to specific implementation of a process "specifically designed to achieve an improved technological result in conventional industry practice" and concluded that the claims were thus not directed to an abstract idea (under Step 2A of Alice).”
	The Examiner does not see the parallel between the claims of the instant case and those of McRo (McRo, Inc. v. BandaiNamco Games Am., 2015-1080 (Fed. Cir. Sept. 13, 2016)). In McRo, the patents relate to “automating part of existing 3D animations of a character’s facial expressions and synchronize those expressions to the actual speech”, which were to be done manually before the issuance of the patent. The claims were directed to a patentable technological improvement over the existing, manual 3D animation techniques by using “limited complex set of rules specifically designed to achieve an improved technological result” thus providing "unconventional" practices than used in a conventional industry practice. Hence the claims in McRo were patent eligible because they recited significantly more than an abstract idea. Whereas the Applicants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. Functions such as “receiving, generating, storing and determining” are conventional functions of a computer system. In McRo, the application of the limited complex set of rules resulted in an improvement of the 3D animation technology. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Looking at the limitations of Applicant’s claimed invention, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Hence, the arguments are not persuasive. 
10.	Applicant further argues that (page 3), “in Finjan, Inc. v. Blue Coat Systems, Inc., claims directed to behavior-based virus scanning were found to be directed to patent eligible subject matter because the claims recited specific steps to achieving a result rather than just the result itself.”
	The Examiner does not see the parallel between the Applicant’s claims and that of Finjan. In Finjan, the claims are directed to a method of providing computer security by scanning a downloadable and attaching the results of that scan to the downloadable itself in the form of a “security profile”. The behavior-based virus scan in the Finjan patent constitutes an improvement in computer functionality. Whereas the Applicants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. The computer is merely a platform on which the abstract idea is implemented. 
	For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained.
11.     Applicant's arguments regarding the rejection of claims 1-20 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.
				Prior Art made of Record
12.     The following prior art made of record and not relied upon is considered pertinent: 
	Bartolucci et al. (U.S. 2020/0403899 A1) relates generally to computer networks, and more particularly to methods and devices to propagate data in a network of nodes, electronic communications and networking technologies. It is particularly suited for use in relation to blockchain technologies.
Conclusion
13.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./
Examiner, Art Unit 3693
February 05, 2022 
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695        

February 7, 2022